UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4502



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ARTIE COFIELD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cr-00342-JRS)


Submitted:   December 20, 2007         Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elliott Bruce Bender, Richmond, Virginia, for Appellant.      Chuck
Rosenberg, United States Attorney, Ann Reardon Gregory, Special
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Artie Cofield appeals his conviction and sentence on a

violation of 18 U.S.C. § 922(g)(1) (2000), possession of a firearm

by a convicted felon.             The district court sentenced Cofield to

fifty-five months’ imprisonment, and three years of supervised

release.       Cofield     appeals,    challenging     the   district   court’s

inclusion of certain prior conduct in the calculation of his

sentence.      We affirm.

            Cofield challenges the enhancement of his Guidelines

range based on a prior robbery conviction on the grounds that it

occurred more than fifteen years prior to the instant offense, and

because the Government failed to prove that Cofield was counseled

at a subsequent parole violation relative to that conviction, or

at other prior convictions on which he was assessed criminal

history points.      We find his claims to be without merit.            Contrary

to his contentions, the Guidelines specifically allow for inclusion

of any prior sentence of imprisonment exceeding one year and one

month, whenever imposed, which resulted in the defendant being

incarcerated      during     any    part   of   such   fifteen-year     period.

Cofield’s violation of his parole on the contested robbery charge

and subsequent two-year sentence for that violation brings the

charge within the ambit of United States Sentencing Guidelines

Manual (“USSG”) § 2K2.1(4)(A) (2006). See USSG § 4A1.2. Moreover,

the   burden    is   on     the    defendant    to   establish   that   he   was


                                       - 2 -
uncounseled,    and    Cofield   presented   no   evidence   whatsoever    to

support his self-serving and unsubstantiated contentions.                 See

United States v. Hondo, 366 F.3d 363, 365 (4th Cir. 2004); United

States v. Jones, 977 F.2d 105, 111-12 (4th Cir. 1992).

           Cofield further asserts error in the inclusion of one

criminal history point for an obscene phone call conviction where

there allegedly was no proof that he had been convicted of the

charge, given that the presentence investigation report reflects

that the conviction was appealed, and does not reflect the ultimate

disposition of the appeal.       We likewise reject this claim of error

because, inter alia, even without the contested point, Cofield’s

criminal history score was above the thirteen points necessary to

qualify him for a criminal history category VI.

           Finally, Cofield requests the benefit of USSG Amendment

709 (Nov. 2007).       As Amendment 709 is not retroactive, see USSG

§ 1B1.10, it is not applicable to Cofield’s sentence.

           Accordingly, we affirm Cofield’s conviction and sentence.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -